Citation Nr: 1235103	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  00-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a skin disability.  This case has been before the Board on five previous occasions, most recently in September 2011, and was remanded for due process and/or additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a skin disability that is etiologically related to military service, to include exposure to Agent Orange.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated February 1994, issued prior to the rating decision on appeal, July 2004, and January 2008, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 and January 2008 letters advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  Although VCAA notice was not completed prior to the initial adjudication of the claim, the Veteran has not been prejudiced thereby.  In this regard, the Board notes that the claim was readjudicated following completion of the VCAA notice.  


Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Social Security Administration records, VA medical records, the reports of VA examinations and VA medical opinions.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

VA examinations were conducted, and opinions regarding the etiology of the Veteran's skin disability have been obtained.  The VA opinions were rendered by medical professionals who reviewed the claims folder, clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for a skin disability.  He argues his skin problems developed in Vietnam and he claims they continued following his discharge from service.

The record establishes the Veteran served in Vietnam.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  VA outpatient treatment records disclose the Veteran was seen in July 2003 and reported a greater than 30 year history of a recurrent rash involving his arms, legs and hands.  The assessment was papular/nummular eczema.  

On VA general medical examination in October 1993, the Veteran stated that ever since he was in Vietnam, he breaks out in a maculopapular and sometimes vesicular rash over his legs, groin, abdomen and back when it is hot and muggy.  He claims some physicians told him it was a nervous condition.  An examination of the skin revealed some patchy erythema without any lesions noticeable on his back.  There were a few areas of folliculitis over the anterior thighs and groin.  No eczematous or psoriatic lesions were noted.  The diagnosis was skin rash, most compatible with mild folliculitis.

A VA examination of the skin was conducted in October 1993.  The Veteran asserted his skin disease was much more apparent when it is hot and muggy.  

The Veteran was afforded a VA skin examination in October 2004.  The examiner indicated she reviewed the claims folder and some VA medical records.  It was reported the original diagnosis of folliculitis was made in June 1994, and the Veteran stated he had had the condition proximal to his service in Vietnam.  The impression was chronic papillar nummular eczema and dermatitis.  The examiner stated this was most likely consistent with the follicular rash that was reported proximal to getting out of service.  She added the Veteran reports the rash was proximal to service and the history was sequential.  She added she was just presenting the history and skin assessment, but that to make a statement that the condition was related to Agent Orange would be speculative.  She recommended that an opinion of a dermatologist be obtained.

On VA examination in December 2006, the Veteran claimed he developed a skin condition in "1968," the summer after he left service.  He reported the condition has remained the same since service and that it goes away in winter and returns in the summer when it is hot.  

Additional medical records reflect diagnoses including lichenification of the knees, rosacea, folliculitis of the upper back and stasis dermatitis.  

A VA outpatient treatment note of June 2008 shows the Veteran was seen for follow-up of his presumed right lower extremity stasis ulcers.  An examination revealed a right medial malleolar ulcer was closed, but continued to be very dry and scaly.  There was a tender, nodule-like lesion on the right medial lower extremity.  The assessments were healed malleolar wound, likely stasis in nature, and medial leg lesion that does not appear to be a stasis wound.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings pertaining to the skin.  The skin was evaluated as normal on the separation examination.  

The Veteran was afforded a VA general medical examination in May 1969.  He had no complaints concerning the skin, and an examination of the skin was negative.  

On VA general medical examination in January 1992, the Veteran did not report any skin problems.  An examination of the skin demonstrated no rash.

During the October 1993 VA examination of the skin, the examiner noted there was very little to see.  There were a few small lesions that appeared to be most consistent with mild folliculitis.  There were no eczematous or psoriatic lesions noted, and no lesions compatible with tinea versicolor.  

The Veteran was examined by the VA in December 2006.  The examiner noted the claims folder was not available, but electronic medical records were reviewed.  The Veteran related the condition had stayed the same since 1968, and that it goes away in the winter and comes back in the summer when it is hot.  The diagnoses were lichenification of the knees, rosacea and folliculitis of the upper back.  The examiner stated that none of the skin conditions listed is related to exposure to Agent Orange.  She noted the Veteran was not claiming these conditions are related to Agent Orange, but that the rash he claims is related to Agent Orange is not currently present.  She also stated that the rash the Veteran alleged was due to Agent Orange is not visible or present at the time of the examination, and the Veteran was encouraged to return in the summer.  She concluded that it was not possible to provide an opinion at this time without resorting to mere speculation as no rash was present that the Veteran claimed is related to Agent Orange.

In February 2007, the VA physician who conducted the December 2006 examination reviewed the claims folder.  Based on the review of the claims folder, the examiner commented there was no change in her opinion.

The Veteran was again afforded a VA examination of the skin in August 2008.  The examiner indicated he reviewed the claims folder and the electronic medical records.  The Veteran related his present skin condition began in December 2007 and that he had been having similar intermittent skin conditions since his separation from service.  Following an examination, the diagnosis was stasis dermatitis from venous insufficiency.  The examiner noted the Veteran's service treatment records did not indicate any history of venous insufficiency.  Thus, he concluded that the Veteran's present skin condition was not at least as likely as not due to or aggravated by any service-related injury or any medical condition during service.  

In March 2010, the Veteran's claims folder was sent to the physician who conducted the August 2008 examination for another opinion.  The physician noted he reviewed the claims folder and the VA electronic medical records.  He stated the Veteran had been evaluated at a dermatology consultation by the VA in July 2008 with a diagnosis of dermatitis.  The physician observed the Veteran had been examined twice in the summer months (July and August 2008), and noted that on both occasions, the skin revealed only two right lower extremity skin lesions.  These were diagnosed as stasis dermatitis due to venous insufficiency, and that there was no other skin condition present on either of these examinations.  As noted, the stasis dermatitis skin lesions were not related to herbicide exposure, but rather to venous insufficiency.  The VA physician also pointed out the Veteran had been examined in December 2006, and this examination failed to demonstrate the Veteran's skin conditions were due to Agent Orange exposure.  He reiterated the opinion he expressed in August 2008.  He opined that since there were no other skin conditions present on two separate skin examinations in the summer, which was when the Veteran stated his skin condition was exacerbated, he could only comment on the skin lesions that were present.  As noted, the stasis dermatitis was less likely as not caused by or a result of the Veteran's service or to Agent Orange exposure.  

The Veteran's claims folder was again reviewed by a VA medical provider in September 2011.  It was opined that the Veteran's skin conditions were less likely than not incurred in or caused by service, to include exposure to herbicides.  It was indicated there was no documentation of a skin condition in the service treatment records that would indicate that any of the Veteran's skin disorders existed in service, or are related to service.  

The Board points out that the Veteran has not been diagnosed with any of the disabilities listed in 38 C.F.R. § 3.309(e).

The evidence demonstrates that a skin condition was first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran alleges it is attributable to his exposure to Agent Orange.  There is no basis in the record for this claim.  He has not submitted any objective evidence establishing such a relationship.  There is no indication in the record that the Veteran's skin disorder is associated with Agent Orange.  

The Board acknowledges the Veteran's assertions that his skin disability is the result of his military service.  He has variously claimed it began either in service after his return from Vietnam, or the summer following his discharge from service.  The Board notes there was no indication of any skin problems at the time of the separation examination.  In addition, the Board notes that on the May 1969 VA examination, the skin was also evaluated as normal.  As noted above, the Veteran has alleged his skin condition developed during the summer after his discharge from service.  It is significant to point out, however, that the January 1992 VA examination demonstrated no pertinent history concerning a skin condition, and no abnormalities were present on examination.  The Board notes the Veteran first reported a long-standing history of skin problems in 1993, more than 22 years following his separation from service.  

The Board finds that the Veteran's statements regarding the continuity of his skin condition are not credible in light of the medical evidence of record.  His failure to report any pertinent history when he was examined by the VA in January 1992 is inconsistent with his subsequent claim that the skin condition has been intermittently present since service.  The Board points out he first alleged his symptoms had been continuous in October 1993, following the submission of his claim for monetary benefits from the VA.

As a lay person, the Veteran is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his skin disability is related to service, to include exposure to Agent Orange.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a skin disorder.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a skin disability.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a  skin disorder, to include as due to Agent Orange, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


